Case 2:18-cv-14971-WJM-MF Document 18 Filed 09/08/20 Page 1 of 3 PageID: 245



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY




 CHRISTOPHER CHAVARRIA,
                                                                Civ. No. 2:18-14971
                Plaintiff,
                         V.



                                                                     OPINION
 STATE OF NEW JERSEY, WILLIAM PEREZ,
 SGT. J.R. COPPOLA, TROOPER JOHN DOES
 1-10,

                Defendants.


       THIS MATTER comes before the Court upon stta sponte review of the docket. On
August 29, 2019, the Court ordered that Plaintiff show cause why the Complaint should
not be dismissed in its entirety. There was no oral argument pursuant to Federal Rule of
Civil Procedure 78(b). For the reasons set forth below, Plaintiffs Complaint is
DISSMISSED WITH PREJUDICE.
   I.      PROCEDURAL HISTORY

       The Court assumes the parties’ familiarity with the factual nature of Plaintiffs
claims. Plaintiff initially filed this case on February 13, 2017 in New Jersey state court.
 See ECF No. 1 at 2. According to the NJAG’, that case was dismissed on September 1,
2017 for lack of prosecution. On May 2, 2018, counsel for Plaintiff filed a “Motion for
Reinstatement” in New Jersey state court, which was granted on May 25, 2018. Id. at 2.
On August 3, 2018, Plaintiff filed an Amended Complaint, ECF No. 1-1, which added the
federal causes of action set forth in Count VII. The Amended Complaint asserts claims
against the State of New Jersey, the Division of State Police State of New Jersey
Department of Law and Public Safety (the “Division”), Superintendent of State Police
Joseph Fuentes, State Trooper William Perez, Sargent J.R. Coppola, and John Does 1-10.
Id. The NJAG represents that the State was served on September 25, 2018 with a copy of
the Amended Complaint. Id. at 3. It is unclear whether Plaintiff ever attempted to serve
the other Defendants with a copy of the original or amended complaints. Id. However,
three days after Plaintiff served the State, the state court dismissed Defendants Perez and



        These facts are taken from Defendant’s Notice of Removal, ECF No. 1.
Case 2:18-cv-14971-WJM-MF Document 18 Filed 09/08/20 Page 2 of 3 PageID: 246



Coppola for failure to prosecute. Jo.; see ctlso ECF No. 1-3. It appears that neither Fuentes
nor the Division were ever served with the operative complaint. ECF No. 1 at 3.
        Two weeks later, the Deputy Attorney General Victor Difrancesco filed a notice of
removal on behalf of the State. ECF No. 1. No other defendant as originally named in the
Amended Complaint has appeared in this action. Cf Id. with CM-ECF Docket Sheet.
Under Federal Rule of Civil Procedure 81, the State was required to answer by October 22,
201$. No activity appeared on the docket until the Clerk entered a Notice of Call for
Dismissal under Local Rule 41.1(a) on April 2, 2109. ECF No. 2. On April 9, 2019,
Plaintiff requested entry of default, which was entered on April 11,2019. Three days later,
Deputy Attorney General Beonica A. McClanahan filed a notice of appearance on behalf
of the “Defendant(s)” and a motion to set aside the entry of default. ECF Nos. 4 & 5.
Counsel for Plaintiff opposed, ECF No. 6, and given the procedural history of this case,
the Court set the motion for hearing which was held on May 10, 2019. Based on counsels’
representations at the hearing, the Court vacated the default and ordered the State to
respond to the Amended Complaint. On August 13, 2019, this Court dismissed Counts I
III, VII and VIII without prejudice as to the state. On August 13, 2019, the Court also
Ordered that, because the State of New Jersey is the only Defendant which has appeared
in this action, Plaintiff show cause why the Complaint should not be dismissed in its
entirety. On August 26, 2019, Plaintiff Chavarria filed a request for default against all
individual defendants.
   II.    DISCUSSION
       In his request for default and Response to Order to Show Cause, Plaintiff argues
that “The Attorney General’s Entry of Appearance for Defendants on April 12, 2019
obviated the need to further serve anyone. Thus, both Defendants Perez and Coppola as
well as Fuentes were represented party Defendants which never filed an answer or
otherwise moved in a timely manner.” ECF No. 15, ¶4. In his Response to Order to Show
Cause, Plaintiff states that, “because the State AG entered its general appearance for all
‘defendants’ and failed to file a motion or answer on behalf of the individual Defendants.
Plaintiff is entitled to a default.” [sic]. ECF No. 16-1, 10.
        The Court disagrees. Deputy Attorney General Beonica McClanahan represents
only the State of New Jersey. D.A.G. McClanahan has only entered her appearance in this
matter on behalf of the State of New Jersey. On September 28, 201$, prior to its removal,
the Superior Court of New Jersey ordered that the matter was dismissed against Defendants
State Trooper William Perez and Sargent J.R. Coppola for lack of prosecution and stated
that “a formal notice of motion is now required to restore [these] part[ies] to active trial
status.” ECF No. 1-3. When the matter was removed, the only remaining defendant was
the State of New Jersey.
Case 2:18-cv-14971-WJM-MF Document 18 Filed 09/08/20 Page 3 of 3 PageID: 247



       The Court recognizes that the State’s brief argues that “the Claims against the State
of New Jersey, State entities, andlor individual State employees in their official capacities
must be dismissed because they are not ‘persons’ amendable to suit under 42 U.S.C. §
1983, and the claims against them are barred by the Eleventh Amendment.” ECF No. 9 at
5—6. But this does not amount to an entry of appearance on behalf of individual defendants.
Although inartful, this language from Defendant’s brief can not be used to circumvent the
requirement that Perez, Coppola, and Fuentes be served. In all the time that this matter has
pended before this Court, Plaintiff has not served any named defendants besides the State
of New Jersey.
   III.   CONCLUSION
      Consequently, Plaintiffs Complaint, ECF No. 1, is DISMISSED as to all
Defendants WITH PREJUDICE.




Date: Septembei’, 2020




                                             3
